Judge Greene
dissenting.
I respectfully dissent from the majority opinion, because I believe the plat creating the “public easement” at issue in this case is either ambiguous or entirely silent as to the scope of the easement created.
Where an easement has been created by a “perfectly precise” express conveyance, the terms of the conveyance control the scope of the easement. Williams v. Abernethy, 102 N.C. App. 462, 464-65, 402 S.E.2d 438, 440 (1991). If the terms of the creating instrument are ambiguous as to the easement’s scope, “ ‘the scope may be determined by reference to the attendant circumstances, the situation of the parties, and by the acts of the parties in the use of the easement immediately following the grant.’ ” Swaim v. Simpson, 120 N.C. App. 863, 864, 463 S.E.2d 785, 786 (1995) (quoting I Patrick K. Hetrick & James B. McLaughlin, Jr., Webster’s Real Estate Law in North Carolina § 15-21 (4th ed. 1994) [hereinafter Webster’s Real Estate Law]), aff’d per curiam, 343 N.C. 298, 469 S.E.2d 553 (1996).
[I]f the conveyance is silent as to the scope of the easement, extrinsic evidence is inadmissible as to the scope ... of the easement. However, in this . . . situation, a reasonable use is implied. The authors assume extrinsic evidence is admissible to determine what is a reasonable use.
I Webster’s Real Estate Law § 15-21 (citations omitted). Our courts have stated that “reasonable uses” are “to be determined in the light of the situation of the property, . . . the surrounding circumstances, . . . [and] the purposes for which the easement was granted.” Shingleton v. State, 260 N.C. 451, 457, 133 S.E.2d 183, 187 (1963). *187Accordingly, I agree with the authors of Webster’s Real Estate Law that extrinsic evidence is necessary and admissible for the court’s determination of what constitutes a “reasonable use” where the conveyance is silent as to the easement’s scope.
In this case, one portion of the plat was labeled “public easement” and another portion was labeled “sanitary sewer easement.” As the phrase “public easement” could encompass a variety of public uses, the plat is either ambiguous or “silent as to the easement’s scope.” In either case, the trial court was within its authority to consider the “surrounding circumstances,” including the purpose for which the easement was granted, in determining the “public easement’s” scope. Furthermore, I believe the fact that the plat also provided for a separate “sanitary sewer easement” is merely one of the “surrounding circumstances” the trial court had to consider in determining the scope of the “public easement.” Accordingly, having found defendants’ remaining arguments unpersuasive, I would affirm the trial court.